Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 26, 29, 32, 34-36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sindia et al. (United States Patent Application Publication US 2017/0066334), hereinafter Sindia, in view of Tham et al. (United States Patent Application Publication US 2018/0102606), hereinafter Tham.

Regarding claim 1, Sindia teaches a data reading system for reading encoded data on an item, the data reading system comprising: 
a data reader including a power supply and a first inductive coil; (FIG. 1 150 [0024] “Electronic device 150 may be any one of a number of PRU, and may comprise a mobile device (e.g., a tablet computer, a smartphone, a 1-in-2 computing device, and the like), a wearable device, or any other user device configured to accept wireless charge.” FIG. 1 152 “Rx Coil”)
a base unit separate and distinct from a wall outlet, and configured to receive the data reader and to wirelessly charge the power supply of the data reader when the data reader is coupled with the base unit, (FIG. 1 102 [0020] “the wireless charging system 100 may include a wireless charging apparatus 102, such as a power transmit unit (PTU) comprising, for example, a wireless pad or other wireless charging device configured to radiate an electromagnetic field 104, to wirelessly charge an electronic device 150 (also referred to as power receiving unit (PRU)) in proximity to the wireless charging apparatus 102.” [0021] “The wireless charging apparatus 102 may further include a control module 130 communicatively coupled with the charging module 120 and configured to regulate charging module 120 to adjust a power level of the electromagnetic field 104, radiated by TX coil 126, in response to a determination of an environmental condition in relation to the wireless charging apparatus 102, as will be described below in greater detail.”)
wherein the base unit comprises a second inductive coil that aligns with the first inductive coil when the data reader is received in the base unit to facilitate wireless power transfer from the second inductive coil to the first inductive coil; ([0020] “the wireless charging apparatus 102 may include a charging module 120 configured to radiate electromagnetic field 104 using Tx coil 126 to wirelessly charge the electronic device 150.” FIG. 1 104 “Radiated Magnetic Field for Charging PRU” Using the Tx Coil of the PTU, the radiated magnetic field from the Tx Coil to Rx Coil is used to wirelessly charge the PRU.)
a sensor configured to detect an approach of a user's hand; ([0028] “Proximity to the sensor 180 or touch of the sensor by human body, hand or finger may cause a change in the dielectric constant of the capacitor that may be detectable.” ) and 
a processor in operable communication with the sensor and the base unit, (Fig. 1 102 132 “Processor” As shown in Fig. 1, the proximity sensor is communicatively coupled with other components of the PTU.)
the processor configured to: adjust an amount of wireless power transfer from the second inductive coil in the base unit to the first inductive coil in the data reader responsive to the sensor detecting the approach of the user's hand to reduce or eliminate the wireless power transfer before the data reader is removed from the base unit; (Fig. 3 304-308, Fig. 4 404-406. As shown in Fig. 3 and 4, as the proximity sensor detects user presence, such as human body, hand or finger, the charging current generated by the Tx coil is reduced “to enable a safe power level of the electromagnetic field.” Furthermore, the charging current is reduced as the user is proximate to the device, which is interpreted as the PRU is not removed from the charging apparatus.)
However, Sindia does not teach the processor configured to determine if the data reader was removed from the base unit after adjusting the wireless power transfer and after a predetermined amount of time if the data reader was not removed, then increasing the wireless power transfer to charge the data reader in the base unit.
Tham teaches determine if the data reader was removed from the base unit after adjusting the wireless power transfer and after a predetermined amount of time if the data reader was not removed, then increasing the power transfer to charge the data reader in the base unit. ([0046] “In the charging state 802, the wearable device is configured to provide charge from the charging interface to a battery. The wearable device remains in the charging state 802 until the wearable device sees a charger disconnect interrupt, and then proceeds to the next state (e.g., a charging to Tx state 804). The charger disconnect interrupt can be triggered either by the debug device or by physical disconnection of the charge cable.” [0048] “After the charging state 802 and during the transitional charging to Tx state 804, the debug device waits for a signal from the wearable device. This may be a set waiting period (e.g., 250 ms, 500 ms, 50 ms, etc.), and the signal may be, for example, the wearable device pulling the voltage at the charge interface (e.g., across contact pads llA, 11B) to a low voltage (e.g., pulling the line low). If this signal is not detected during a sensing period as part of operation 806, then the system transitions to a reset to charging state 808, which simply involves placing the debug device back in a configuration (e.g., switch settings and any preliminary sensing to confirm appropriate configurations) to provide a charge to the wearable device.” After the charging is completed, the power level to charge is reduced or turned off and the debug device waits for a set waiting period for a signal indicating a disconnection of the charge cable. Thus, when the device determines that the device is not disconnected after reducing charging power at the low voltage and for a set waiting period, the system transition to a charging state, which increase the voltage from a reduce low voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sindia by incorporating the teaching of Tham of increasing the charging power after determining if the device is not disconnected and after a predetermined amount of time. They are all directed toward charging electronic device. Sindia teaches controlling a wireless power transfer based on the presence of the human tissue including a hand and wait for a determined time period before enabling a charging mode or increasing the wireless power transfer. Sindia does not explicitly teach determination if the data reader was removed from the base unit after adjusting the wireless power transfer. Tham teaches determining the disconnection of the charge cable after reducing the charging power following the charging period and waiting for a set waiting period to determine the disconnection. Despite Tham discloses the charging through the cable, Sindia and Tham are in the same field of endeavor of charging electronic devices. The teaching of Tham to increase the charging power is obvious to one of skill in the art to modify to increase the power of the Tx coil or the wireless charging power. Furthermore, by increasing the power after determining if the device is not disconnected and after a predetermined amount of time, the wasted power from the charging state with high voltage for the disconnection can be reduced. Therefore, it would be advantageous to incorporate the teaching of Tham of increasing the charging power after determining if the device is not disconnected and after a predetermined amount of time. They are all directed toward charging electronic device to reduce the unnecessary power consumption.

Regarding claim 22, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the sensor comprises at least one of an infrared sensor, a light sensor, or a capacitive sensor. ([0027] “the sources of information may include: a camera 162, an infrared (IR) sensor 164, a rotational sensor 166 (e.g., accelerometer or gyroscope), and/or a user interaction detection component 168 configured to detect user activity associated with (e.g., user interaction with a user interface of) the electronic device 150.” [0028] “the sources of information may further include a proximity sensor 180…The proximity sensor 180 may comprise a capacitive proximity sensor…”)

Regarding claim 23, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the processor is configured to reduce the wireless power transfer responsive to the sensor detecting the approach of the user's hand. (Fig. 3 304-308, Fig. 4 404-406)

Regarding claim 25, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the data reader comprises a handle for gripping the data reader, ([0024] “Electronic device 150 may be any one of a number of PRU, and may comprise a mobile device (e.g., a tablet computer, a smartphone, a l-in-2 computing device, and the like), a wearable device, or any other user device configured to accept wireless charge.” As well known in the art before the effective filing date of the claimed invention, a tablet computer or a smartphone uses a body of the device as a handle for the user to grip or hold the device.) and 
wherein the sensor is a capacitive sensor disposed within the handle of the data reader. ([0036] “the proximity sensor 180 may be disposed in the electronic device 150 to provide an output signal that indicates proximity of human tissue to the electronic device 150 that may be, for example, below a user-to-electronic device threshold distance.” The proximity sensor disposed in the electronic device is inside the body of the smartphone or the tablet computer, which is interpreted as the handle of the data reader.)

Regarding claim 26, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the sensor is a capacitive sensor disposed within the base unit. (Fig. 1 180 Proximity Sensor)

Regarding claim 29, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the sensor is a capacitive sensor and the capacitive sensor is configured to predict the approach of the user's hand based, at least in part, on a threshold change in capacitance. ([0028] “The proximity sensor may comprise a capacitive proximity sensor configured to measure a change in capacitance.” [0073] “If it is determined at block 608 that the computed change in capacitance AC is equal to or below the threshold capacitance AC,h, this may indicate that no human tissue has been detected by the proximity sensor 180.” Based on the change in the capacitance of the capacitive sensor, when the user’s hand is away from the data reader, the capacitive sensor detects the approach of the user’s hand. The prediction of the approach of the user’s hand is interpreted as the change of the capacitance such as increase/decrease of the measured capacitance determines the hand is getting closer to the data reader.)


Regarding claim 32, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the data reader is a handheld portable device configured for scanning and reading barcodes. ([0024] “Electronic device 150 may be any one of a nU111ber of PRU, and may comprise a mobile device (e.g., a tablet computer, a smartphone, a l-in-2 computing device, and the like), a wearable device, or any other user device configured to accept wireless charge.”)

Regarding claim 34, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
Sindia, as modified above, further teaches wherein the base unit is one of a cradle or a charging pad. ([0020] “the wireless charging system 100 may include a wireless charging apparatus 102, such as a power transmit unit (PTU) comprising, for exan1ple, a wireless pad or other wireless charging device configured to radiate an electromagnetic field 104, to wirelessly charge an electronic device 150 (also referred to as power receiving unit (PRU)) in proximity to the wireless charging apparatus 102.”)

	Regarding claims 35 and 36, the claims 35 and 36 are the method claims of the apparatus claims 21 and 23. The claims 35 and 36 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sindia in view of Tham teaches all the limitations of the claims 35 and 36.

Regarding claim 40, Sindia in view of Tham teaches all the limitations of the method of claim 35, as discussed above.
Sindia teaches wherein the base unit comprises a plurality of capacitive sensors and the amount of current applied to charge the data reader does not change until at least a predetermined number of the capacitive sensors detects a threshold change in capacitance. (Fig. 7. 706 “Information from at least one source indicates presence”, 708 “Resolve that human tissue is present in proximity to wireless charging apparatus”, 710 “Resolve that human tissue is not present in proximity to wireless charging apparatus”. [0026] As discussed above, the wireless charging apparatus, which is interpreted as the base unit, includes plurality of sources, which is interpreted as the capacitive sensor. As shown in Fig. 7, if at least one source, which is interpreted as at least a predetermined number of the capacitive sensors, does not detect the user’s hand, a resolution that human tissue is not present, which is interpreted as not changing the current in the base unit.)

Claims 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia in view of Tham as applied to claim 23 above, and further in view of PARK et al. (United States Patent Application Publication US 2013/0082651), hereinafter PARK.

Regarding claim 24, Sindia in view of Tham teaches all the limitations of the data reading system of claim 23, as discussed above.
However, Sindia in view of Tham does not teach wherein the processor is configured to stop the wireless power transfer responsive to the sensor detecting the approach of the user's hand.
PARK teaches wherein the processor is configured to stop the wireless power transfer responsive to the sensor detecting the approach of the user's hand. ([0028] “When the magnetic field is generated by the wireless charging, if a user is in proximity of the portable terminal 100 and the charging pad 200, or a part of the user's body, such as a hand, approaches the portable terminal 100 and the charging pad 200, a powerful magnetic field may have a harmful effect on the user's body.” [0029] “When the human body approaches, the portable terminal 100 and the charging pad 200 stop the wireless charging.” When a hand approaches, which is interpreted as responsive to the sensor detecting the approach of the user’s hand, the wireless charging is stopped.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sindia in view of Tham by incorporating the teaching of PARK of stopping the wireless power transfer responsive to the sensor detecting the approach of the user's hand. They are directed toward charging an electronic device. As recognized by PARK, when wireless charging is performed in a smart phone using a wireless charging pad, if a user moves a part of his/her body, such as a hand, to approach the wireless charging pad and the smart phone in order to operate a smart phone, a powerful magnetic field generated by the wireless charging pad may have a harmful effect on the user's body. ([0011]) By stopping the wireless charging, the powerful magnetic field can be stopped, which can prevent a harmful effect on the user’s body. Therefore, it would be advantageous to incorporate the teaching of PARK of stopping the wireless power transfer responsive to the sensor detecting the approach of the user's hand to prevent the powerful magnetic field and reduce the harmful effect on the user’s body.

	Regarding claim 37, the claim 37 is the method claims of the apparatus claim 24. The claim 37 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sindia in view of Tham and further in view of PARK teaches all the limitations of the claim 37.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia in view of Tham as applied to claim 26 above, and further in view of Li (United States Patent Application Publication US 2015/0130743), hereinafter Li.

Regarding claim 27, Sindia in view of Tham teaches all the limitations of the data reading system of claim 26, as discussed above.
However, Sindia in view of Tham does not teach wherein the capacitive sensor comprises at least three pads disposed in a transverse direction of the base unit. 
Li teaches wherein the capacitive sensor comprises at least three pads disposed in a transverse direction of the base unit. ([0032] “As FIG. 10 illustrates, the gesture detector 24 may have a co-planar, linear arrangement of individual plates 90. As the user's hand 26 performs the gesture 28, the capacitance C (illustrated as reference numeral 30) changes.” As shown in Fig. 10 and Fig. 11, at least three capacitive sensors are arranged in co-planar, which is interpreted as in a transverse direction of the base unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sindia in view of Tham by incorporating the teaching of Li of the capacitive sensor comprising at least three pads disposed in a transverse direction of the base unit. As recognized by Li, the convex, curvilinear arrangement of the plates for the capacitive sensors increases sensitivity of the sensor. ([0034]) Therefore, it would have been obvious to incorporate the teaching of Li of the capacitive sensor comprising at least three pads disposed in a transverse direction of the base unit to increase the sensitivity.

Regarding claim 28, Sindia in view of Tham teaches all the limitations of the data reading system of claim 26, as discussed above.
Li further teaches wherein the capacitive sensor detects a threshold change in capacitance in response to a specific gesture by a user. ([0034] “volumetric data describing the user’s hand 26 performing each different gesture 28.” As discussed above, based on the plurality of capacitive sensors as shown in Fig. 11 and Fig. 12, the changes in the capacitance detects the gestures of the user hand’s based on the volumetric data for different gestures, which is interpreted as a threshold change in capacitance in response to a specific gesture by a user.)

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sindia in view of Tham as applied to claim 29 above, and further in view of Ruff et al. (United States Patent Application Publication US 2013/0103207), hereinafter Ruff.

Regarding claim 30, Sindia in view of Tham teaches all the limitations of the data reading system of claim 29, as discussed above. 
However, Sindia in view of Tham does not teach wherein the threshold change in capacitance adapts over time to better predict removal of the data reader from the base unit.
Ruff teaches wherein the threshold change in capacitance adapts over time to better predict removal of the data reader from the base unit. (1702 “Read a history of sensor response over a time interval”, 1704 “Determine physical closeness events”, 1706 “Threshold change?”, 1708 “Update threshold”. Sindia teaches measuring the changes in the capacitance using the capacitive sensors to predict removal of the data reader from the base unit as discussed above. Ruff teaches that based on measurements of the sensors over a timer interval, the optimization of the operation, threshold is updated, which is interpreted as adapting over time for better prediction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sindia in view of Tham by incorporating the teaching of Ruff for the threshold change adapting over time for the better prediction. They are all directed toward controlling a device based on the sensors. As recognized by Ruff, improvements in the devices can substantial increase energy efficiency. ([0003]) Using adaptions of the threshold over time, the prediction of the device usage avoids unnecessary transitions between power on and off states. Therefore, it would be advantageous to incorporate the optimization of the threshold change adapting over time for the better prediction in order to improve energy efficiency by avoiding unnecessary transitions between power on and off states.

	Regarding claim 38, the claim 38 is the method claims of the apparatus claim 30. The claim 38 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Sindia in view of Tham and further in view of Ruff teaches all the limitations of the claim 38.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sindia in view of Tham as applied to claim 29 above, and further in view of Tanimoto et al. (United States Patent Application Publication US 2007/0216174), hereinafter Tanimoto.

Regarding claim 31, Sindia in view of Tham teaches all the limitations of the data reading system of claim 29, as discussed above.
However, Sindia in view of Tham does not teach a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance due to the user removing their hand from the data reader or the user's hand approaching the data reader.
Tanimoto teaches a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance due to the user removing their hand from the data reader or the user's hand approaching the data reader. ([0027] “While the lock and unlock signal circuit 15 is in operation, a user's hand comes close to or comes in contact with the unlock capacitive sensor 21 or a lock capacitive sensor 22 of the door handle 1, then the lock and unlock signal circuit 15 outputs the unlock signal or the lock signal. Consequently, the door lock ECU 8 brings the door opening and closing mechanism into the lock state or the unlock state based on either one of the unlock and lock signals.” The changes in capacitance measured by the capacitive sensor of the handle, which is interpreted as detecting a threshold change in capacitance, is caused when a user’s hand comes close, which is interpreted the user removing their hand from the data reader. Based on the change in the capacitance, the locking mechanism of the handle is opened or closed, which is interpreted as a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sindia in view of Tham by incorporating the teaching of Tanimoto of a locking mechanism with the capacitive sensors and a proximity of a user’s hand. By locking or unlocking the device based on determination of the proximity of a user’s hand, the device can be securely locked without interrupting the use of thevice when is needed. Thus, it would be advantageous to incorporate a locking mechanism with the capacitive sensors and a proximity of a user’s hand to improve the safety and security without jeopardizing the convenient use of the device.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sindia in view of Tham as applied to claim 21 above, and further in view of Jung et al. (United States Patent Application Publication US 2012/0242285), hereinafter Jung.

Regarding claim 33, Sindia in view of Tham teaches all the limitations of the data reading system of claim 21, as discussed above.
However, Sindia in view of Tham does not teach wherein the base unit comprises a plurality of inductive coils configured to generate an electromagnetic field for the wireless power transfer.
Jung teaches wherein the base unit comprises a plurality of inductive coils configured to generate an electromagnetic field for the wireless power transfer. (FIG. 2 111, 112 [0034] “That is, based on electromagnetic induction, when the wireless power transmission apparatus 100 transmits a wireless power signal to the wireless power receiving apparatus 200, the wireless power receiving apparatus 200 receiving the wireless power signal charges a battery with the power of the wireless power signal or supplies power to electronic equipment connected to the wireless power receiving apparatus 200.” [0036] “two coils including a first transmission coil 111 and a second transmission coil 112 may be adopted.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sindia in view of Tham by incorporating the teaching of Jung of a plurality of inductive coils configured to generate an electromagnetic field for the wireless power transfer. As well known in the art before the effective filing date of the claimed invention, as the number of inductive coils for wireless charger increases, the area for wireless charging increases, which further increases number of electronic devices to charge simultaneously. Therefore, it would be advantageous to incorporate the teaching of Jung of a plurality of inductive coils configured to generate an electromagnetic field for the wireless power transfer to increase the capability of the charging.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sindia in view of Tham as applied to claim 35 above, and further in view of Tamburrini et al. (United States Patent Application Publication US 2011/0290889), hereinafter Tamburrini.

Regarding claim 39, Sindia in view of Tham teaches all the limitations of the method of claim 35, as discussed above.
However, Sindia in view of Tham does not teach activating the data reader responsive to the sensor detecting the approach of the user's hand.
Tamburrini teaches activating the data reader responsive to the sensor detecting the approach of the user's hand. ([0057] “If the unit is in a sleep or power-save mode, the unit may wake-up in response to moving, touching, tapping, or shaking of the housing” Touching and tapping of the housing by the user’s hand is interpreted as detecting the approach of the user’s hand. In response to detecting the approach of the user’s hand, the unit or the data reader is waken up, which is interpreted as activating the data reader.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemens in view of Tham by incorporating the teaching of Tamburrini to activate the data reader responsive to the sensor detecting the approach of the user's hand. As the data reader is activated before the user grasps the data reader by detecting the approach of the user’s hand, the data reader is already ready to perform the process such as scanning barcodes when the user starts scanning, which improves the user experience. Therefore, it would be advantageous to incorporate the teaching of Tamburrini to activate the data reader responsive to the sensor detecting the approach of the user's hand in order to improve the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAUNAMAKI (United States Patent Application Publication US 2011/0057606) teaches safety feature for wireless charger to switch off or gradually reduce the power applied to the transmitting coils of a wireless charger as long as the user is close than a threshold distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187